Citation Nr: 0740478	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO. 04-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a digestive system 
disorder, including the issue of whether service connection 
may be granted.

2. Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as depression.

3. Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide (Agent Orange) exposure.

4. Entitlement to service connection for a low back 
condition.

5. Entitlement to service connection for hypothyroidism.

6. Entitlement to service connection for a bilateral knee 
condition.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to April 1978.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which declined to reopen the 
claims of service connection for schizoid personality and an 
organic stomach disorder, and denied the claims of service 
connection for diabetes mellitus, a low back condition, a 
bilateral knee condition, and hypothyroidism.

In September 2007, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

In April 1979, the RO denied the veteran's claim for service 
connection for schizoid personality. The veteran was notified 
of this decision and expressed disagreement with the 
decision, but did not perfect an appeal to the Board. The 
decision then became final. In July 2003, the veteran 
submitted a claim for service connection for neurosis. The RO 
adjudicated the claim as a claim to reopen the veteran's 
previously denied claim of service connection for schizoid 
personality. The veteran appealed this decision to the Board 
and the RO certified to the Board the veteran's claim of 
service connection for neurosis as a petition to reopen the 
claim for service connection for schizoid personality based 
on the receipt of new and material evidence. However, 
applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 
19.35.

While appellate proceedings thereafter ensued with a focus 
upon whether new and material evidence had been obtained to 
reopen the claim of service connection for schizoid 
personality, the veteran's claim submitted in July 2003 is 
for a new issue and is an original claim of service 
connection for an acquired psychiatric disorder, claimed as 
neurosis and diagnosed as depression and is not one involving 
new and material evidence. See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) [Holding in part that a claim based on the 
diagnosis of a new mental disorder stated a new claim when 
the new disorder had not been diagnosed and considered at the 
time of the prior Notice of Disagreement (NOD)]. Therefore, 
the issue for service connection has been characterized as 
shown on the title page.

The Board's decision on the petition to reopen the claim of 
service connection for a digestive system disorder and the 
claims for service connection for an acquired psychiatric 
disorder, diagnosed as depression, diabetes mellitus, a low 
back condition, a bilateral knee condition, and 
hypothyroidism is set forth below. The claim for service 
connection for a digestive system disorder, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the April 1979 RO rating decision relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a digestive system disorder and raises a 
reasonable possibility of substantiating the claim.

2. An acquired psychiatric disorder has not been shown to 
have been incurred in or aggravated by service.

3. The veteran served in the military from March 1973 to 
April 1978 with foreign service in Italy; he did not serve in 
Vietnam.

4. As the veteran did not serve in Vietnam, there is no basis 
for presumption of service connection for diabetes mellitus 
due to such exposure to Agent Orange.

5. Diabetes mellitus has not been shown to have been incurred 
in or aggravated by service.

6. A low back condition has not been shown to have been 
incurred in or aggravated by service.

7. Hypothyroidism has not been shown to have been incurred in 
or aggravated by service.

8. A bilateral knee condition has not been shown to have been 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1. Evidence received since the final April 1979 RO rating 
decision which denied the veteran's claim of service 
connection for an organic stomach disorder, now claimed as a 
digestive system disorder, is new and material, and the 
veteran's claim for this benefit is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).

2. The criteria to establish service connection for an 
acquired psychiatric disorder have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

3. The criteria to establish service connection for diabetes 
mellitus, to include as due to herbicides (Agent Orange) 
exposure, have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

4. The criteria to establish service connection for a low 
back condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

5. The criteria to establish service connection for 
hypothyroidism have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

6. The criteria to establish service connection for a 
bilateral knee condition have not been met. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for a digestive system 
disorder. The claim of service connection for an organic 
stomach disorder was previously considered and denied by the 
RO in an April 1979 rating decision. The veteran initiated a 
disagreement to this decision, but did not perfect an appeal, 
and as such, the April 1979 rating decision is final. 38 
U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a July 2003 letter, the RO advised the 
veteran that the claim for service connection for an organic 
stomach condition was previously denied and had become final. 
The RO also defined the terms "new" and "material". In the 
September 2003 rating decision, the RO explained the reason 
for the previous denial and indicated that the evidence 
submitted must relate to this fact in order to be new and 
material. This notification satisfies the requirements of 
Kent. Furthermore, the Board finds the evidence associated 
with the claims file is sufficient to reopen the claim for 
service connection for a digestive system disorder and as 
such a deficiency in notice, if any, does not inure to the 
veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the April 1979 rating decision, the evidence 
of record consisted of service medical records and a VA 
examination report. Subsequently, the veteran submitted 
additional private medical records, VA treatment records, and 
a VA examination report.

The evidence submitted subsequent to the April 1979 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In this regard, in 
April 1979, the claim for service connection for an organic 
stomach disorder was denied as there was no evidence of a 
current disability. Evidence of record at the time of the 
April 1979 rating decision included service medical records, 
which showed that in August 1976, the veteran complained of 
an upset stomach and the veteran reported a history of 
duodenal inflammation. A January 1975 record shows that the 
veteran complained of stomach pain with loose stool and a 
history of peptic ulcer disease (PUD). A December 1977 record 
shows a chronic complaint of abdominal pain in the right 
upper quadrant. The diagnosis was right upper quadrant 
abdominal pain with questionable etiology versus functional 
etiology. Evidence of record also included a March 1979 VA 
examination report, which upon X-ray of the upper 
gastrointestinal tract, revealed irregularity on the greater 
curvature of the gastric body, etiology uncertain, and 
indicated a diagnosis of moderate upper abdominal discomfort, 
cause unknown.

The evidence submitted since the April 1979 decision includes 
specifically a July 2003 VA treatment record, which indicates 
a diagnosis of gastroesophageal reflux disease (GERD) and 
history of PUD. The veteran was also diagnosed with a chronic 
left sided abdominal lump feeling for 25 years.

Presumed credible for the limited purpose of ascertaining its 
materiality, the competent medical evidence submitted after 
the final April 1979 rating decision reflects evidence of a 
current disability of GERD and also evidence of continuity of 
symptomatology of a left-sided abdominal lump feeling since 
the veteran's service to the present time. This evidence is 
material as it relates to an unestablished fact, which is 
evidence of a current digestive system disability and a 
relationship between the veteran's current disability and his 
service. 

Accordingly, the Board finds that the claim for service 
connection for a digestive system disorder is reopened. To 
this extent and to this extent only, the appeal will be 
granted. 


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. The July 2006 
letter also advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file. 
Additionally, the veteran presented testimony at a Board 
hearing in support of his claims and the hearing transcript 
is also associated with the claims file.

While the veteran was not afforded a VA examination regarding 
his claims for service connection decided herein, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

The veteran seeks service connection for an acquired 
psychiatric disorder; diabetes mellitus, to include as 
secondary to Agent Orange exposure; a low back condition; a 
bilateral knee condition; and hypothyroidism. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Acquired Psychiatric Disorder

The veteran's service medical records include an undated 
mental status evaluation that indicates the evaluation was 
normal and no significant mental illness was noted. The 
February 1978 Report of Medical History reflects that the 
veteran did not report having any depression or excessive 
worry.

Post-service, a March 1979 VA examination report reflects a 
diagnosis of schizoid personality, lifelong. On November 1992 
VA examination, the veteran was diagnosed with schizoid 
personality, mild to moderate.

A December 2002 non-VA medical record from the Texas 
Department of Criminal Justice (TDCJ) reflects Axis I 
diagnoses of alcohol dependence, in forced remission, and 
rule out dysthymic disorder.

An August 2003 VA treatment record shows a diagnosis of 
depression and a September 2003 VA treatment record shows a 
pertinent Axis I diagnosis of major depression. An April 2006 
VA treatment record shows a diagnosis of depressive disorder, 
not otherwise specified.

During his September 2007 Board hearing, the veteran 
testified that he was diagnosed with schizophrenia, anxiety 
disorder, and panic attacks while in service in 1976. He 
attributed his mental health problems to the way he was being 
treated by his superiors, as they were making derogatory 
remarks to him. He stated that his performance began to 
decline and several disciplinary actions were taken.

The veteran has current diagnoses of depression and 
depressive disorder. The remaining question, therefore, is 
whether there is evidence of an in-service occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.

As there are no complaints, treatment, or diagnoses of a 
depressive disorder in service, the evidence does not show 
that the veteran had a chronic disability in service. 

More significantly, there is no competent medical evidence of 
a nexus between the veteran's current diagnosed depression 
and his service. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's 
depression to any event or incident during active military 
duty.

Further, although the veteran was diagnosed with a 
personality disorder soon after service, under 38 C.F.R. § 
3.303(c), personality disorders are accepted as showing 
preservice origin and the law provides that personality 
disorders are not diseases within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits. See 38 C.F.R. §§ 3.303(c), 4.9 (2007); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996). In addition, the 
veteran was not diagnosed with depression until approximately 
24 years after his discharge from service, even though he 
received psychiatric treatment prior to the date of this 
diagnosis. Hence, this gap in evidence of a diagnosis of 
depression constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran's current 
depression resulted from his service. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Therefore, without evidence of a disability during service 
and either competent medical evidence of a nexus or 
continuity of symptomatology, service connection for an 
acquired psychiatric disorder, diagnosed as depression, is 
not warranted. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Diabetes Mellitus

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service-
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas. 38 C.F.R. § 
3.309(e) (2007).  

An herbicide is defined to include Agent Orange, and there is 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War. See 38 C.F.R. §§ 
3.307(a)(6)(i), (iii) (2007). Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the conditions listed in 38 
C.F.R. § 3.309(e) (2007).

During his September 2007 Board hearing, the veteran 
testified that while he was in Italy, he came in contact with 
troops that had been in Vietnam and he believed that he could 
have been exposed to Agent Orange through his contact with 
these troops. He believes that his diabetes mellitus is a 
result of his claimed exposure to Agent Orange.

An April 2006 VA treatment record reflects a diagnosis of 
diabetes mellitus type 2. Although the veteran is diagnosed 
with a disability that is presumed to be caused by Agent 
Orange exposure, there is no evidence that the veteran was 
exposed to Agent Orange while he was in service. In this 
regard, an August 2006 response from the National Personnel 
Records Center indicates that there was no evidence that the 
veteran was in Vietnam. Further, although the veteran asserts 
that he was exposed to Agent Orange through contact with 
other troops that were in Vietnam, there is no evidence 
showing that contact with others who were in Vietnam causes a 
person to be exposed to Agent Orange. As such, the veteran is 
not entitled to a presumption of exposure to herbicide 
agents, to include Agent Orange. Moreover, in the absence of 
any evidence showing actual exposure to herbicides, to 
include Agent Orange during service, the veteran is not 
entitled to presumptive service connection for diabetes 
mellitus, based on Agent Orange exposure, pursuant to 38 
C.F.R. § 3.309(e).

The record also presents no other basis of entitlement to 
service connection for diabetes mellitus. 

In this regard, service connection may presumed, for certain 
chronic diseases, such as diabetes mellitus, which are 
manifested to a compensable degree (10 percent for diabetes 
mellitus) within a prescribed period after discharge from 
service (one year for diabetes mellitus), even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by probative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. The record indicates that the veteran was 
diagnosed with diabetes mellitus in April 2006. This 
diagnosis occurred approximately 28 years after the veteran's 
discharge from service. As diabetes was not first manifest to 
a compensable degree within one year after the veteran's 
separation from service, there is no basis for a grant of 
service connection as a chronic disease presumed to have been 
incurred in service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. In addition, as the disability was 
diagnosed 28 years after the veteran's discharge from 
service, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no evidence of any complaints, treatment, 
or diagnosis of diabetes mellitus in service, and more 
significantly, there is no competent medical evidence of a 
nexus between the veteran's current diagnosed diabetes 
mellitus and his service. 38 C.F.R. § 3.159(a); Espiritu, 2 
Vet. App. at 494. In this regard, none of the medical 
evidence of record relates the veteran's diabetes to any 
event or incident during active military duty.

Therefore, as the veteran is not presumed to have been 
exposed to Agent Orange while in service and there is no 
competent evidence finding that his diabetes is related to 
his service, service connection for diabetes mellitus, to 
include as due to Agent Orange exposure, is not warranted. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Low Back Condition and Hypothyroidism

Review of the veteran's service medical records reveals that 
in his February 1978 Report of Medical History, the veteran 
did not report having any recurrent back pain or any thyroid 
problem.

Post-service, an April 1980 non-VA medical record from the 
John Peter Smith Hospital (JPSH) shows that the veteran 
complained of left and right paraspinous back pain with no 
history of trauma or increased activity and no past injury. 
The diagnosis was muscle strain of the back.

An October 1983 non-VA medical record from the same hospital 
reveals that the veteran complained of pain in his back for 
one day after fishing. There was no history of trauma or 
heavy lifting. The diagnosis was musculoskeletal back pain 
(strain).

A July 2003 VA treatment record shows a diagnosis of chronic 
low back pain and a July 2003 VA X-ray of the lumbar spine 
revealed a normal lumbosacral spine, and minimal sclerosis of 
the left sacroiliac joint. 

An April 2006 VA treatment record reflects a diagnosis of 
hypothyroidism.

A May 2006 VA treatment record shows that the veteran 
complained of chronic back pain. The diagnosis was 
degenerative joint disease.

During his September 2007 Board hearing, the veteran stated 
that while in service, while he was traveling in a vehicle, 
the track came off the vehicle and the vehicle tilted over 
and threw him against the seat. He claims that he injured his 
back in this accident. His back did not bother him again 
after the accident until 1978, which was about a year after 
the accident. He also stated that he had symptoms of 
hypothyroidism while he was in service, to include weakness, 
fatigue, nausea and gastrointestinal difficulties.

Although the veteran has current diagnoses of degenerative 
joint disease of the lumbar spine, lumbosacral strain, and 
hypothyroidism, there is no evidence showing that any low 
back condition or hypothyroidism is related to his service. 
In this regard, there is no evidence in the service medical 
records showing complaints, treatment, or diagnoses of a low 
back condition or hypothyroidism. Further, there is no 
competent medical evidence of a nexus between the veteran's 
current diagnosed low back condition, diagnosed as low back 
strain and degenerative joint disease, and his service, or 
between the veteran's current hypothyroidism and his service. 
38 C.F.R. § 3.159(a); Espiritu, 2 Vet. App. at 494.

Regarding the veteran's hypothyroidism, although the veteran 
claims that he had symptomatology since his service, there is 
no medical evidence showing any symptomatology until the 
diagnosis of hypothyroidism as shown in the April 2006 VA 
treatment record. As this diagnosis is shown approximately 28 
years after the veteran's discharge from service, this gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that his current hypothyroidism resulted 
from his service. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Hence, as there is no competent evidence finding that the 
veteran's current low back condition, diagnosed as low back 
strain and degenerative joint disease of the lumbar spine, 
and his hypothyroidism are related to his service, service 
connection for a low back condition and hypothyroidism is not 
warranted. Because the preponderance of the evidence is 
against the claims, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Bilateral Knee Condition

The service medical records indicate that in April 1973, the 
veteran complained of right knee pain for three days. The 
February 1978 Report of Medical History shows that the 
veteran did not report having a trick or locked knee. Post-
service, a March 2005 VA X-ray of the right knee revealed no 
significant abnormality.

During his September 2007 Board hearing, the veteran stated 
that while in service in 1977, while he was traveling in a 
vehicle, the track came off the vehicle and the vehicle 
tilted over and threw him against the seat. His knees hit 
some metal, which required treatment for his knees with ace 
bandages. He stated that X-rays were taken currently that 
revealed degenerative arthritis.

Although the veteran states that X-rays were taken of his 
knees that revealed degenerative arthritis, the current 
competent medical evidence of record indicates that the 
veteran's right knee is normal by X-ray and there is no 
evidence showing a current disability of his left knee. 
Further, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection is limited to disease or injury incurred 
or aggravated in service that results in a disability. See 38 
U.S.C.A. §§ 1110, 1131. Hence, where, as here, there is no 
competent medical evidence establishing that the veteran has 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As 
there is no evidence showing a current diagnosis of a 
bilateral knee disability, service connection for a bilateral 
knee condition is not warranted.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a digestive system 
disorder is reopened.

Service connection for an acquired psychiatric disorder, 
diagnosed as depression, is denied.

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.

Service connection for a low back condition is denied.

Service connection for hypothyroidism is denied.

Service connection for a bilateral knee condition is denied.


REMAND

As the claim for service connection for a digestive system 
disorder has been reopened, the Board finds that further RO 
development on the claim, on the merits, is warranted.

As noted previously, while in service, the veteran complained 
of abdominal pain. Specifically, the service medical records 
reveal that in August 1976, the veteran complained of an 
upset stomach and the veteran reported a history of duodenal 
inflammation. A January 1975 record shows that the veteran 
complained of stomach pain with loose stool and a history of 
PUD. A December 1977 record shows a chronic complaint of 
abdominal pain in the right upper quadrant. The diagnosis was 
right upper quadrant abdominal pain with questionable 
etiology versus functional etiology. Post-service, the 
medical records indicate that the veteran has a current 
diagnosis of GERD. In addition, the July 2003 VA treatment 
record shows a diagnosis of a chronic left sided abdominal 
lump feeling for 25 years based on the veteran's history. As 
the medical evidence shows that the veteran complained of 
abdominal pain while in service, he asserts that he has had 
continuity of symptomatology since his separation from 
service, and he currently has a diagnosis of GERD, a new VA 
examination is necessary to determine whether there is a 
relationship between the current GERD, or any other diagnosed 
chronic digestive system disorder, and the in-service 
complaints of abdominal pain. It is well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). As such, without further clarification, the 
Board is without medical expertise to ascertain whether the 
veteran's claimed disability is related to his service.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Temple, Texas, dated up to July 
2006. Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain all outstanding 
pertinent medical records since July 2006, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Accordingly, the issue remaining on appeal is REMANDED for 
the following actions:

1. The RO should obtain from the Temple 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's digestive system disorder, from 
July 2006 to the present. The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records and/or responses received should 
be associated with the claims file.

2. The veteran should be afforded an 
examination in relation to his claim of 
service connection for a digestive system 
disorder to ascertain the nature and 
etiology of all disorders that may be 
present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner must review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, the March 1979 VA 
examination report, and the July 2003 VA 
treatment record, and following this 
review and the examination, offer an 
opinion as to whether the veteran has a 
chronic digestive system disorder that is 
causally or etiologically related to the 
in-service complaints of abdominal pain 
shown in the veteran's service medical 
records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


